

115 HR 740 IH: Robo Calls Off Phones Act
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 740IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Foxx introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Trade Commission to revise the regulations regarding the do-not-call registry to prohibit politically-oriented recorded message telephone calls to telephone numbers
			 listed on that registry.
	
 1.Short titleThis Act may be cited as the Robo Calls Off Phones Act or the Robo COP Act. 2.Politically-oriented recorded message phone calls prohibited (a)ProhibitedNotwithstanding any other provision of law, the Federal Trade Commission shall, not later than 180 days after the date of enactment of this Act, revise the do-not-call registry provisions of the Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.) to prohibit politically-oriented recorded message telephone calls to telephone numbers listed on that registry.
 (b)Definition of politically-Oriented recorded message callsFor purposes of this section, the term politically-oriented recorded message telephone call means any outbound telephone call— (1)in which a person is not available to speak with the person answering the call, and the call instead plays a recorded message; and
				(2)
 (A)the purpose of which is to promote, advertise, campaign, or solicit donations, for or against any political candidate or regarding any political issue; or
 (B)uses in the recorded message any political candidate’s name. 